Case 7:20-cv-00302-TTC-RSB Document 9 Filed 12/02/20 Page 1 of 1 Pageid#: 66


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF VIRGINIA
                           ROANOKE DIVISION

JENSEN KEN ALEXANDER,            )
                                 )
      Plaintiff,                 )     Civil Action No. 7:20cv00302
                                 )
v.                               )     MEMORANDUM OPINION
                                 )
JOSEPH ELY, et al.,              )     By: Hon. Thomas T. Cullen
                                 )            United States District Judge
      Defendants.                )
________________________________________________________________________

       Plaintiff Jensen Ken Alexander, a Virginia inmate proceeding pro se, filed this civil rights

action pursuant to 42 U.S.C. § 1983. By notice dated June 24, 2020, the court advised

Alexander that he must notify the court by no later than September 25, 2020, that he had

accomplished service on the defendants. (See ECF No. 3.) By order entered September 10,

2020, the court granted Alexander an extension of time until November 9, 2020, to notify the

court that he had accomplished service on the defendants. (See ECF No. 6.) On November

19, 2020, because Alexander had not notified the court concerning service, the court directed

him to show cause within seven days why this action should not be dismissed for failure to

effect service upon the defendants. (See ECF No. 8.) Alexander did not respond. Accordingly,

the court will dismiss this action without prejudice for failure effect service upon the

defendants.

       ENTERED this 2nd day of December, 2020.


                                                    __/s/ Thomas T. Cullen______________
                                                    HON. THOMAS T. CULLEN
                                                    UNITED STATES DISTRICT JUDGE
